MEMORANDUM **
Gene A. Willis appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1981 action for failure to comply with the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and affirm. See Taylor v. Regents of Univ. of Cal., 998 F.2d 710, 711 (9th Cir.1993) (per curiam)
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.